Citation Nr: 0307227	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  93-26 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
bradycardia with syncopal episodes with pacemaker 
implantation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1984.  He has been represented throughout his appeal by The 
American Legion.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1992 rating decision of the VA RO 
in Baltimore, Maryland, which assigned a 30 percent 
disability rating for bradycardia with syncopal episodes with 
pacemaker implantation.  The veteran perfected a timely 
appeal to that decision.  

On February 8, 1994, the veteran and his wife appeared and 
offered testimony before a Veterans Law Judge (VLJ) in 
Washington, D.C.  A transcript of that hearing is of record.  

The Board remanded the case to the RO in January 1996 for 
further development and consideration.  Following the 
requested development, a supplemental statement of the case 
(SSOC) was issued in July 1997.  In May 1998, the Board again 
remanded the case to the RO for other development.  
Thereafter, additional SSOCs were issued in March 1999 and 
July 2000.  Once again, the Board remanded the case to the RO 
in January 2001.  Following the requested development, 
another SSOC was issued in October 2002.


REMAND

Although the Board may initiate additional development, 
pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2)(2002), it is still within the Board's discretion 
to remand cases to the agency of original jurisdiction (i.e., 
the RO) pursuant to 38 C.F.R. § 19.9(a)(1)(2002).  And after 
a review of the record, which still is incomplete, the Board 
finds that another remand is required.



As noted above, the claim initiated from a rating action of 
February 1992, which assigned a 30 percent rating for the 
service-connected cardiovascular disease.  After a timely 
filed notice of disagreement (NOD) was received, the RO 
issued a statement of the case (SOC) in March 1993-which, 
among other things, informed the veteran of all of the laws 
and regulations pertinent to his claim.  The appeal was 
perfected in May 1993.

During the pendency of this appeal, and subsequent to the 
Board remands in January 1996 and May 1998, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law in 
November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  In addition, VA promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

The Act and implementing regulations essentially eliminate 
the concept of a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.102 (2002).  They also include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The record indicates this case was once again remanded to the 
RO in January 2001.  And after completion of the development 
pursuant to the Board's remand, the RO issued a SSOC in 
October 2002.  At that time, the RO had an opportunity to 
notify the veteran of the VCAA in the section designated for 
pertinent laws, regulations, and rating schedule provisions.  
But unfortunately that was not done, and there is no other 
evidence in the claims file indicating the veteran has 
received notification of the new statutory and regulatory 
requirements resulting from the VCAA.  Therefore, although 
another remand will cause even further delay in deciding his 
case, he must be apprised of the significant changes that 
occurred as a result of the VCAA because adjudication of his 
claim-without prior notification of this new law, clearly 
will be prejudicial.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 394 (1993).

Also as noted in the introduction, the veteran testified at a 
hearing in February 1994 before a Veterans Law Judge in 
Washington, D.C.  But the Veterans Law Judge (Member of the 
Board) who conducted that hearing is no longer employed at 
the Board, having since retired.  So while the case is on 
remand, the RO should ascertain whether the veteran wants 
another hearing before the Board in Washington, D.C., 
pursuant to 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707, 
or whether he wishes to waive his right to another hearing.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

1.  The RO must contact the veteran and 
specifically inform him of the VCAA, VA's 
duty to assist, and the notification 
requirements under the new law.  In doing 
so, the RO should ensure that the 
statutory and regulatory requirement that 
VA notify a claimant what evidence, if 
any, will be obtained by the claimant and 
which evidence, if any, will be retrieved 
by the VA, are met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002).

2.  The veteran should also be asked 
whether he wants another hearing before a 
Veterans Law Judge in Washington, D.C.  
If he wishes to have another hearing, 
then one must be scheduled.



3.  The RO must review the claims file 
and ensure that all notification and 
development required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) 
is completed.

4.  Upon completion of the requested 
development, including ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
veteran's claim.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
another SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




